DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “rigid” in claim 33 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As explained below, the term has been given its broadest reasonable interpretation to encompass metallic materials forming the frame(s). 
The term “soft” in claim 48 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As explained below, the term has been given its broadest reasonable interpretation to encompass a textile material that is relatively softer than metallic materials of the frame. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 31-34 and 36-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Pub. No. 2009/0138079 (Tuval et al.).
Tuval discloses a prosthesis comprising a collapsible and expandable support structure (40) having a proximal portion (31) and a distal portion (33/34) [0075], the support structure including a plurality of commissure posts (34) at the distal portion; a valve (21) coupled to the commissure posts (Fig 1B; [0074]); and a motion limiting member (support arches 33) attached to the plurality of commissure posts (34).  The motion limiting member comprises a plurality of arched elements (33) (Fig. 1; [0078]), each arched element extending between and having opposing ends attached to adjacent commissure posts (34) of the plurality of commissure posts.  
The language “…when deployed, the motion limiting member restricts radial expansion of the distal portion of the support structure…” is a functional limitation that is not required to be explicitly disclosed by the prior art.  The support arches (33) are coupled together via the commissure posts (34) to make up the claimed motion limiting member [0079].  The arches (33) are made of a metallic material of the frame, such as nitinol or stainless steel [0075], and therefore have sufficient rigidity that resists further expansion of the commissure posts beyond a deployed diameter at least to some degree.  
Regarding claim 32, each arched element (33) is attached to distal ends of the adjacent commissure posts (34) [0079].  
Regarding claim 33, each arched element (33) is formed of a rigid material.  The term “rigid” is given its broadest reasonable interpretation that encompasses metallic materials, such as nitinol or stainless steel [0075].
Regarding claim 34: the arched elements (33) are sufficiently flexible to collapse with the support structure (40) [0075].
Regarding claim 36: the arched elements (33) together form a non-circular shape, as viewed along the longitudinal axis of the prosthesis, since they extend outwardly from the commissure posts [0078-0080].  
Regarding claims 37-40: Tuval discloses the arched elements (33) extend outwardly from the frame relative to the longitudinal axis (16) at an angle β in the range between 10 and 170 degrees, which anticipates all of the claimed angles.
Regarding claim 41: the language “…the motion limiting member is configured to limit radial movements of the plurality of commissure posts…” is a functional limitation that is not required to be explicitly disclosed by the prior art.  The arches (33) are made of a metallic material of the frame, such as nitinol or stainless steel [0075], and therefore have sufficient rigidity that resists further expansion of the commissure posts beyond a deployed diameter at least to some degree.  
Claim(s) 31-35 and 41-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Pub. No. 2006/0259137 (Artof et al.). 
Regarding claim 31: Artof discloses a prosthesis comprising a collapsible and expandable support structure (Figure 6C) having a proximal portion (20) and a distal portion (23), the support  structure including a plurality of commissure posts (22) at the distal portion; a valve (32) coupled to the commissure posts (22) [0106]; and a motion limiting member (23) attached to the plurality of commissure posts (22).  The motion limiting member comprises a plurality of arched elements (23), each arched element extending between and having opposing ends attached to adjacent commissure posts (22) of the plurality of commissure posts (each arched element 23 has an undulating shape defining arches as viewed in Fig. 7.  Additionally or alternatively, the filaments 23 are curved about the longitudinal axis).  
The language “…when deployed, the motion limiting member restricts radial expansion of the distal portion of the support structure…” is a functional limitation that is not required to be explicitly disclosed by the prior art.  The motion limiting member (23) is formed of material such as Nitinol [0119], and therefore has a degree of rigidity that provides a degree of resistance to further expansion of the commissure posts beyond a deployed diameter.  
Regarding claim 32,  each arched element (23) is attached to distal ends of the adjacent commissure posts (22).  
Regarding claim 33, each arched element (23) is formed of a rigid material.  The term “rigid” is given its broadest reasonable interpretation that encompasses Nitinol [0119].  
Regarding claim 34: the arched elements (23) are sufficiently flexible to collapse with the support structure [0119-0120]. 
Regarding claim 35: the arched elements together form a circular shape, as viewed along the longitudinal axis of the prosthesis.
Regarding claim 41: the language “…the motion limiting member is configured to limit radial movements of the plurality of commissure posts…” is a functional limitation that is not required to be explicitly disclosed by the prior art.  The motion limiting member is formed of metallic wires [0119], and therefore has a degree of rigidity that provides a degree of resistance to further expansion of the commissure posts beyond a deployed diameter. 
Regarding claim 42: a sealing member (cuff 37) is attached to the proximal portion (20) of the support structure, wherein the sealing member is shaped and configured to conform to interleaflet triangles of a patient's heart.   Artof discloses the sealing member (cuff 37) creates a tight seal with the native valve annulus [0105].
Regarding claim 44: the sealing member (cuff 37) extends around the proximal portion of the support structure (20) [0105].  
Regarding claims 43 and 45: wherein the sealing member (37) comprises a plurality of sealing tips, or “sealing elements” as required by claim 43, that are aligned with the plurality of posts (22) (see below). 


    PNG
    media_image1.png
    405
    407
    media_image1.png
    Greyscale

Regarding claim 46: Artof discloses a prosthesis in Figures 6A-C comprising an inflow section (20)  and an outflow section (23) [0099]; a collapsible and expandable support structure including a plurality of posts (22) proximate the outflow section [0100]; a valve (32) coupled to the plurality of posts [0104]; and a sealing member (sewing cuff 37) proximate the inflow section [0105], wherein the sealing member (37) extends around the circumference of the support structure and is shaped and configured to conform to interleaflet triangles of a patient's heart.  Artof discloses the sealing member (cuff 37) creates a tight seal with the native valve annulus [0105].  The language “….acts as a motion limiting member configured to limit the diameter of the inflow section…” is a functional recitation that is not given full patentable weight, in that the prior art is not required to explicitly disclose this function.  The capability of the prior art to perform the recited function meets the functional requirement.  Since the cuff is attached about the inflow end (20) of the frame [0105], it is capable of adding at least some degree of resistance to expansion of the frame to a diameter beyond the expanded diameter.   
Regarding claim 47:  the shape of the sealing member can be described as having “sealing tips” that are radially aligned with the plurality of posts (22) (see above).  
In regards to claim 48: the term “soft” is given its broadest reasonable interpretation to encompass the materials forming the cuff, such as polyester, PET, PTFE [0105].    
In regards to claim 49: the proximal end of the frame (20) meets the requirement of a skirt extending from the plurality of posts (22) toward the inflow section (20).  
Regarding claim 50: the sealing member (cuff 37) extends around the circumference of the skirt (20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application No. 2008/0004696 (Vesely) discloses a prosthesis comprising a collapsible and expandable support structure (100) having a proximal portion and a distal portion [0033], the support  structure including a plurality of commissure posts (180) at the distal portion; a valve (20) coupled to the commissure posts [0029; 0039]; and a motion limiting member (30) attached to the plurality of commissure posts.  The motion limiting member comprises a plurality of arched elements (42) (Fig. 4; [0029]), each arched element extending between and having opposing ends attached to adjacent commissure posts of the plurality of commissure posts (each arched element 42 has ends attached to coupling elements 80, which attach directly to the commissure posts – see esp. Fig. 5.). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771